Citation Nr: 1009012	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for hypertension, to 
include as secondary to service connected posttraumatic 
stress disorder (PTSD) or degenerative joint disease of the 
lumbar spine.  

2.	Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
posttraumatic stress disorder (PTSD) or degenerative joint 
disease of the lumbar spine.  

3.	Entitlement to service connection for a disability 
manifested by numbness and weakness of the left upper 
extremity, to include as secondary to service connected PTSD 
or cervical spine arthritis.  

4.	Entitlement to service connection for a disability 
manifested by numbness and weakness of the right upper 
extremity, to include as secondary to service connected PTSD 
or cervical spine arthritis.  

5.	Entitlement to service connection for a disability 
manifested by numbness and weakness of the left lower 
extremity, to include as secondary to service connected PTSD 
or degenerative joint disease of the lumbar spine.  

6.	Entitlement to service connection for a disability 
manifested by numbness and weakness of the right lower 
extremity, to include as secondary to service connected PTSD 
or degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to September 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2006 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  

The Board notes that evidence considered in this decision 
(specifically the report of an October 2009 VA examination) 
was received after the statement of the case (SOC) in the 
matter, and was not reviewed by the RO.  In a written 
statement in October 2009 the Veteran waived such review.  

It is also noteworthy that the Veteran had indicated he was 
seeking a total disability rating based on individual 
unemployability (TDIU).  A January 2010 rating decision 
denied such claim.  The Veteran has not filed a notice of 
disagreement with that determination.

The issues of service connection for erectile dysfunction, a 
disability manifested by numbness and weakness of the left 
upper extremity, a disability manifested by numbness and 
weakness of the right upper extremity, a disability 
manifested by numbness and weakness of the left lower 
extremity, and a disability manifested by numbness and 
weakness of the right lower extremity are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.  


FINDING OF FACT

Hypertension was not manifested in service or in his first 
postservice year; it is not shown that the Veteran currently 
has (or at any time during the appeal period has had) 
hypertension.  


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  An August 2005  letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  A March 2006 letter 
informed the appellant of disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO did 
not arrange for a VA examination specifically for the claimed 
hypertension (he was afforded VA general medical examinations 
that assessed his vital signs, including blood pressure) 
because such was not warranted.  The evidence of record does 
not contain a diagnosis of hypertension, note any elevated 
blood pressures, or include any evidence even suggesting the 
Veteran might have hypertension.  Notably, he is receiving 
ongoing VA treatment, with periodic monitoring of vital 
signs; presumably if it were suspected he has hypertension, 
there would be follow-up.  Thus, an examination to determine 
whether or not the Veteran has hypertension (and if so, to 
secure a medical opinion regarding its etiology) is not 
needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Even the low threshold standard for a nexus examination under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  
The Veteran has not identified any evidence that remains 
outstanding.  At the Travel Board hearing he testified that 
he would be submitting a medical statement in support of his 
claim.  He requested (and was granted) a 90 day abeyance 
period for such purpose.  That period of time has lapsed; no 
additional evidence was received.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of this 
claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases 
(including hypertension) may be service connected on a 
presumptive basis if manifested to a compensable degree in a 
specified period of time postservice (one year for 
hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here (as with 
any claim seeking service connection, direct or secondary) is 
whether the Veteran actually has the disability for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran's STRs do not include a complaint, manifestation, 
finding or diagnosis of hypertension [which is defined as 
persistently high arterial blood pressure with suggested 
threshold levels starting at a low of 140 mm/Hg systolic and 
90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary 
908 (31st ed. 2007)].  On service entrance examination the 
Veteran's blood pressure was 130/62.  On service separation 
examination, it was 118/64.  Postservice records associated 
with the claims file include bills for private treatment 
dated in 1994 and VA treatment records dated from 2006 to 
2009, none of which show the Veteran received treatment for 
hypertension.  Medical history lists of problems consistently 
do not mention hypertension as one of the Veteran's problems.  
The Veteran is being followed by VA for various disabilities; 
on an October 2009 visit for health maintenance/chronic 
problems the Veteran indicated he had some chest discomfort 
in the pasr week (described as tightness when he pushed on 
the chest).  On systems review, in response to whether there 
was a blood pressure greater than 140/90, it was noted that 
blood pressure was 118/60.  On physical examination it was 
noted also that the most recent blood pressure in electronic 
records (generated that same day) was 139/75.  On previous VA 
general medical examination (in January 2008), the Veteran's 
blood pressure had been 130/80.  

At the September 2009 hearing before the undersigned the 
Veteran testified that he was currently taking a medication 
for hypertension (but could not recall the name).  In that 
regard it is noteworthy that the reports of the Veteran's 
health maintenance evaluations (including in October 2009) 
include listings of all his prescribed medications, and their 
purpose.  No prescribed medication is identified as for the 
purpose of treating hypertension.  

There is no evidence of record that the Veteran has (or might 
have) hypertension.  Accordingly, the threshold requirement 
for substantiating this claim for service connection, 
competent (medical diagnosis) evidence that the Veteran has 
hypertension, is not met.  Consequently, the claim must be 
denied.


ORDER

Service connection for hypertension is denied.  


REMAND

The Veteran also seeks service connection for erectile 
dysfunction and for disabilities manifested by numbness and 
weakness of each upper and lower extremity.  The record does 
not show that such disabilities were manifested in service, 
or until many years thereafter.  However, there are 
references in the record to a nexus between such disabilities 
and some of the Veteran's service connected disabilities.  
On October 2009 VA psychiatric examination the examiner 
suggested that the Veteran's problem with erectile 
dysfunction could be related to his depression (PTSD is 
service connected).  January 2009 VA treatment records 
include a report of electromyography (EMG) testing suggesting 
demyelinating type peripheral neuropathy with notation of 
lumbar radiculopathy and cervical spine disorders (lumbar 
degenerative joint disease and cervical arthritis are 
service-connected).  

The Veteran has not been afforded a VA to ascertain the 
presence, nature, and likely etiology of any erectile 
dysfunction or disabilities manifested by numbness and 
weakness of the upper and lower extremities.  The 
circumstances described above meet the "low threshold" 
criteria for when a VA examination to secure a medical 
opinion is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should then arrange for a 
urology examination of the Veteran to 
ascertain the presence, nature, and 
likely etiology of his erectile 
dysfunction disability (if any).  The 
examiner must review the Veteran's 
claims file in conjunction with the 
examination, and based on such review 
and examination of the Veteran, provide 
an opinion responding to the following:  

(a) Does the Veteran have erectile 
dysfunction?  

(b) If erectile dysfunction is 
diagnosed, what is the likely etiology 
for such diagnosis, specifically, is it 
at least as likely as not (a 50% or 
better probability) that such 
disability was either caused or 
aggravated by his service connected 
PTSD or his service connected lumbar 
disability.  The examiner must explain 
the rationale for all opinions given.  

2.  The RO should also arrange for a 
neurological examination of the Veteran 
to ascertain the presence, nature, and 
likely etiology of disabilities 
manifested by numbness and weakness of 
each upper and lower extremity.  The 
examiner must review the Veteran's 
claims file in conjunction with the 
examination, and based on such review 
and examination of the Veteran, provide 
an opinion responding to the following:  

(a) Does the Veteran have a chronic 
disability manifested by numbness and 
weakness of any of his extremities?  If 
so, what is the nature (medical 
diagnosis) of such disability?

(b) If a disability manifested by 
numbness and weakness of any extremity 
is diagnosed, what is he likely 
etiology for such disability, 
specifically is it at least as likely 
as not (a 50% or better probability) 
that any such disability was caused or 
aggravated by the Veteran's service 
connected lumbar degenerative joint 
disease or cervical arthritis.  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


